The plaintiff in error, hereinafter referred to as the defendant, was convicted in the district court of Kay county, on a charge of selling whisky to a minor, and was sentenced to serve a term of 60 days in jail and pay a fine of $100. From which judgment and sentence the defendant has appealed.
The transcript of the record was filed in this court on December 12, 1929. No brief has been filed on behalf of the defendant, and no appearance made for oral argument. Where no brief is filed and no appearance is made for the defendant, this court will consider the appeal is without merit or has been abandoned. *Page 428 
After a careful examination of the record, the court finds the information sufficient to charge an offense; the instructions fairly stated the law, and that the defendant was accorded a fair trial. The judgment of the lower court is affirmed.
EDWARDS and CHAPPELL, JJ., concur.